DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 5/19/2020.  Claims 1-20 are pending in the case.  Claims 1, 8, and 14 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach, suggest, or render obvious, alone or in combination, all of the limitations in the independent claims.  The closest found prior art is:
Bertram et al. (US 9823827 B2) teaches combining and delivering modules on demand, but without dependencies between the modules
Olsson et al. (US 2020/0097267 A1) teaches combining modules with dependencies, but not on demand
Forstall et al. (US 2007/0266093 A1) teaches widget features
Bennett et al. (US 2001/0037288 A1) teaches lending features

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145